The plaintiffs except to and appeal from an order of Justice, J., at September Term, 1907, of DAVIE, directing that W. A. Bailey be made a party defendant and that a summons issue, returnable to the following term. The defendant moves to dismiss the appeal in this Court upon the ground that it is premature and we are of opinion that, under the authorities, the motion must be allowed.
There may be cases, where the injury to a party's right is       (389) manifest, in which this Court will entertain such an appeal, but the wrong done these plaintiffs by the order has not been made plain to us. The Court has said: "It can very rarely happen that making an additional party will be a serious prejudice, and hence such orders are usually discretionary and not reviewable." Bernard v. Shemwell,139 N.C. 447; Tillery v. Candler, 118 N.C. 889, and cases cited; The Code, sec. 273.
Appeal dismissed.